862 N.E.2d 1002 (2007)
308 Ill.Dec. 799
Diane DISALVO, Petitioner,
v.
MYLOR, INC., etc., Respondent.
No. 103902.
Supreme Court of Illinois.
March 28, 2007.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its judgment in DiSalvo v. Mylor, Inc., case No. 1-05-1953 (9/29/06), and reconsider in light of Kinkel v. Cingular Wireless LLC, 223 Ill.2d 1, 21, 306 Ill.Dec. 157, 857 N.E.2d *1003 250 (2006), to determine if a different result is warranted.